Citation Nr: 1028068	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
duodenal ulcer. 

2.  Entitlement to service connection for frostbite of the right 
hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 




INTRODUCTION

The Veteran had active service from November 1961 to November 
1963 and from January 1964 to March 1964.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and June 2008 rating decisions rendered 
by the Department of Veterans Affairs (VA), Regional Office (RO), 
in St. Petersburg, Florida.

In a January 2007 rating decision, the RO granted entitlement to 
a 30 percent rating for duodenal ulcer, effective January 13, 
2005.  Nonetheless, the issue of entitlement to an increased 
evaluation for duodenal ulcer remains before the Board on appeal.  
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

On his November 2008 substantive appeal, the Veteran checked the 
box indicating that he desired a hearing before a Veterans Law 
Judge (VLJ) of the Board at the RO.  A review of the claims 
folder indicates that he has not been accorded such a hearing, 
nor has he withdrawn his request for one.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  Since the RO 
schedules Travel Board hearings, a remand of these matters to the 
RO is warranted.

Accordingly, the case is REMANDED for the following action:

The AMC/RO should schedule the Veteran for a 
Travel Board hearing at the earliest 
available opportunity.  The AMC/RO should 
notify the appellant and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) (2009).  
After the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


